PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/131,379
Filing Date: 7 Jan 2014
Appellant(s): Darling et al.



__________________
Seed Intellectual Property Law Group, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues (pp. 9-10 of the brief) that the Office “appears to pick apart and isolate discrete electrode characteristics from the claimed embodiment and then cite to various disparate teachings in the cited references as teaching such isolated aspects.  In this manner, the Final Office Action fails to consider the claimed embodiment as a whole (as required) or the cited references as a whole (including those portions which teach or lead away from the claimed embodiment).”  The Office respectfully disagrees.  
In regard to the metal weigh percentage of supported catalysts (i.e. supported catalyst concentration), it is noted that Morinaga ‘571 discloses a broad range of 18 to 60 mass%.  See [0078].  Morinaga ‘571 discloses an embodiment wherein the supported catalyst concentration is approximately 50 mass%.  See Fig. 9.  Appellant argues that the example shown in Fig. 9 includes a platinum loading of 0.18 mg/cm2, which is outside the claimed range.  However, there is no suggestion in Morinaga ‘571 that a platinum loading of 0.18 mg/cm2 is necessary for the disclosure of a supported catalyst concentration of approximately 50 mass%.  In fact, Morinaga ‘571 discloses in the broader disclosure: “According to the embodiment, the supported catalyst concentration is set in the range of 18 to 80% by mass provided that the mass of the 2) in the catalyst layer is set in the range of 0.1 to 0.4 mg/cm2.”  See [0061].  Moreover, the benefits of the metal weigh percentage of supported catalysts, namely restraining the decline of the catalyst utilization rate, securing a durability as well as securing of a power generation output, and reducing cost would apply to the range of disclosed platinum loadings.  Therefore, Morinaga ‘571 discloses the claimed metal weigh percentage of supported catalysts.
Appellant further argues that Morinaga ‘571 leads away from the recited metal weight percentage of supported catalysts of about 50%.  The Office respectfully disagrees.  Morinaga ‘571 discloses in [0077]: “As shown in FIG. 9, when the supported catalyst concentration was excessively low (less than 8 mass %), the power generation output declined.  However, even when the supported catalyst concentration was relatively low (e.g., 18 to 50 mass %, or 18 to 40 mass %), it was found that the decline in the generated voltage was small, high generated voltage was favorably maintained substantially the same as in the case where the supported catalyst concentration was high.  That is, this embodiment achieves an advantage of the power generation output being less prone to decline even if the amount of the catalyst is reduced.”  Thus, Morinaga ‘571 teaches even with a relatively low supported catalyst concentration of, for example, 18 to 50 mass %, the electrode achieved favorable results.  In view of this disclosure, Morinaga ‘571 does not teach away from the claimed metal weight percent of the platinum catalysts supported by the carbon support particles of about 50%.
2.  See [0082].  Morinaga ‘571 discloses an embodiment wherein the platinum loading is 0.13 mg/cm2.  See Fig. 10.  Appellant argues that the example shown in Fig. 10 includes a metal weight percent of supported catalysts of 30%, which is outside the claimed range.  However, there is no suggestion in Morinaga ‘571 that a metal weight percent of supported catalysts of 30% is necessary for the disclosure of a platinum loading of 0.13 mg/cm2.  In fact, Morinaga ‘571 discloses in the broader disclosure: “According to the embodiment, the supported catalyst concentration is set in the range of 18 to 80% by mass provided that the mass of the catalyst-supporting carbon in which the catalyst is supported on the carbon particle is defined as being 100%.  Besides, the amount of the catalyst per unit area (cm2) in the catalyst layer is set in the range of 0.1 to 0.4 mg/cm2.”  See [0061].  Moreover, the benefits of the disclosed platinum loading, namely achieving high power generation output and reducing the cost, would apply to the disclosed range of platinum loadings.  See [0081]-[0082].  Therefore, Morinaga ‘571 discloses the claimed platinum loading.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues (pg. 11): “the Final Office Action provides, at most, a generic rationale as to why it would have been obvious to select the various parameters disclosed in Morinaga ‘571 and to optimize values for the respective feature.”  The Office respectfully disagrees.  The Office cites a proper rationale for each section of the final Office action cited by appellant.  See the final Office action at paragraphs 10-13.  Therefore, the claimed diameter, equivalent weight of the ionomer, ionomer-to-carbon ratio, and thickness of the electrode are obvious for the reasons expressed in the final Office action.
Appellant argues (pg. 11): “one of skill in the art would not have recognized that combining the references in the manner suggested by the Final Office Action would have provided the unexpected advantages realized by the claimed electrodes.”  The Office respectfully disagrees.  Appellant has not shown the criticality of any of the claimed ranges, nor has appellant provided any evidence in support of the alleged unexpected results.  Therefore, appellant’s allegations of unexpected results are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert S Carrico/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        



Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.